Crocker, J. delivered the opinion of the Court—Norton, J. concurring.
• This case has previously been before this Court, and will be found reported in 17 Cal. 339—and it was there held, that the plaintiffs had failed to offer sufficient proof to sustain the judgment, in this, that they had failed to show any order of Court directing notice of the sale of the shares of stock to be published in any newspaper, and there was no proof that the notices had been posted as required by law, in the absence of such order. The case went back for a new trial, which has been had, and judgment again rendered for the plaintiffs, from which the defendants again appeal.
The record shows that on the twelfth day of November, 1855, the plaintiffs, as executors of the estate of J. L. Folsom, deceased, filed their petition in the Probate Court, praying for an order authorizing them to sell the personal property of the deceased, including among a large number, the stocks mentioned in the agreement, which is, the foundation of this action. One Donald Fraser, a creditor of the estate, filed a petition in the Probate Court, praying for an order for the sale of real estate belonging to the estate. The executors, in their answer to this petition, show that all the personal property of the estate had not been disposed of, averring that of the stocks inventorized a part only had been sold. On the seventh day of March, 1859, in compliance with an order made by the Court in the matter of the petition of Donald Fraser, the executors filed a report and petition, in which they aver that “ the personal property of the estate, comprised under the head of ‘ stocks ’ in the petition of November 12th, 1855, ought to be sold, inasmuch as the same are liable to assessment, and most of them pay no dividends to the estate,” and praying the Court for an order authorizing them to make such sale.
Notice of this application for an order to sell this property was duly given, and the hearing was fixed for the twenty-first day of March, 1859. All persons interested in the estate were notified to appear and show cause, if any they had, why said petition should not be ganted. The‘matter was continued from time to time, but *275no opposition was filed to the application, and on the twenty-fifth of April, 1859, the Court ordered that the executors be authorized to sell at public auction to the highest bidder, for cash, the personal property of the estate undisposed of, comprised under the heads of “ stocks,” etc., as set forth in their petition filed November 12th, 1855. The stock mentioned in the agreement was sold under and in pursuance of this order, on the eleventh day of May, 1859, notices of which, specifying the time and place of the sale, were posted up in three public places in the county. The stock sold for $4,049 75, after deducting expenses, leaving a deficiency under the contract of $3,458 47.
It is urged by appellants that this was not a valid sale “ in the course of the administration of the estate,” as required by the terms of their contract, because the order of sale recites “ that the articles are perishable property, and hable to assessment and taxation,” and because it does not appear that the sale was “ necessary to pay any demands against the estate.” This objection is not valid. The record sufficiently discloses the fact, that the petition for the sale and the order of sale were made under proceedings instituted by a creditor of the estate, to procure a sale of real estate for the payment of his debt. The answer of the executors to the petition of the creditor showed that all the personal property had not been sold, and under the statute (Wood’s Digest, 406, Sec. 154) the real estate could not be sold until all the personal property had been duly disposed of. There was therefore a necessity for the sale of the personal property, and the executors properly filed their petition to obtain an order for its sale. The mere statement in the order that it was “ perishable property, and liable to assessment and taxation,” does not vitiate it. They are not necessary to the order, and are in truth mere surplusage.
Besides, these proceedings are not liable to be attacked in this collateral action. The Act of March 27th, 1858, (Statutes of 1858, 95) provides: “ That the proceedings of the Courts of Probate, within the jurisdiction conferred on them by the laws, shall be construed in the same manner, and with like intendments, as the proceedings of Courts of general jurisdiction; and that the records, orders, judgments, and decrees of the said Probate Courts shall have *276accorded to them like force and effect, and legal presumptions, as the records, orders, judgments, and decrees of the District Courts.” The proceedings in this case relating to this sale took place after the passage of this act, 'and are governed by it. If they were defective or irregular in any way, they could only be attacked by a direct action brought for that purpose, and cannot be impeached in any collateral suit. (Irwin v. Scriber, 18 Cal. 499.)
In the case of Spriggs’ JEstate (20 Cal. 121), it was held, that an order for the sale of real property of an intestate, made by the Probate Court, after notice to all the parties interested, in the manner required by the statute, and after the examination of the proofs presented, is an adjudication that the sale of the property described is necessary, and unless appealed from, is conclusive and binding upon the administrator and upon all parties interested in the estate. And the same point was reaffirmed in the case of Haynes v. Meeks (20 Cal. 288).
In this case the defendants could have appeared under the notice given to all parties interested, and if they had good grounds therefor, could have opposed the granting of the order for the sale of this stock. Not having done so, they cannot object to it in this proceeding.
The next objection is to the finding of fact that the defendant, Moss, was present at the sale, and had personal notice thereof, which, it is insisted, is not sustained by the evidence. The record discloses the following evidence upon this point: Waller, one of the witnesses, states that he' thinks that defendant, Moss, was at the salesroom of the auctioneers before the sale ; saw Moss at the salesroom on the morning of the day of the sale; don’t know whether he was there at the time of the sale of this stock. Sinton, one of the auctioneers, states that Moss was present in the morning before the sale; don’t know whether he was present during the sale of these stocks; catalogues were distributed in the salesroom; Moss asked me to purchase a certain book for him. This witness, also states, that one of the notices of the sale was posted up at the doors of their auction rooms. From this evidence, the Court below was justified in finding that the defendant, Moss, knew of the sale; and, whether he was present at the time of the sale of this par*277ticular stock, we do not deem very material. If he knew of the sale he could have been present, had he deemed it important or necessary.
But it is urged, that direct personal notice to Moss was necessary under the contract. The portion of the agreement relied upon to sustain this point reads as follows: “ The said Moss hereby covenants and agrees with the said Halleck, Peachy, and Van Winkle, executors as aforesaid, that if the said stock in the course of the administration of said estate shall be sold at auction, upon reasonable notice, the proceeds of said sale shah amount to as much as the assessment to be paid by the executors as aforesaid,” etc. Appellant contends, that the “ reasonable notice ” mentioned in the contract, means “ reasonable notice ” to him personally, and not the general notice to all persons of the sale required by the statute. It is evident that the term “ reasonable notice ” is the general notice to be given to the public, who are by it requested to attend and bid at the sale. If it had been the intention of the parties that personal notice of the sale should be given to him, the defendant who executed the agreement should have so expressed it in plain terms. The instrument having been executed by him, it is his fault if there is any uncertainty in its expressions. He cannot complain if, in this respect, it is construed against him. But it is evident, as we have shown, that he knew of the sale, and if the proper notices had not been given, or he had any other objections to it, he could have appeared and presented them and enabled the executors to cure any defects, or obviate any valid objections. Nor did the defendant show, that he suffered any damage for want of notice. He offered no evidence to show that the stock sold for less than its market or its intrinsic value. It sold for sixteen and a-kalf and seventeen and arhalf cents on the dollar of its nominal value. To be sure, one witness swore that at the time of the trial, September 6th, 1861, the market value was thirty cents on the dollar, but that was nearly two years and a-half after the sale, and forms, therefore, no proper criterion of its value at the date of the sale. The time required by the statute for the posting and publication of the notice is a legal determination of the meaning of the words “ reasonable notice,” when used in connection with sales of this character.
*278The next and last point raised by the appellant is that no notice of the deficiency was ever given to him by the plaintiffs, and no demand ever made upon him by them for the payment of such deficiency. To support this, he claims that the contract sued on is in the nature of a guaranty, and that he is, substantially, a surety, and as such entitled to notice and demand before suit. We cannot see anything in the contract which gives him the rights of a guarantor or surety. We might inquire whose ability or liability to pay does he guarantee, or for whom is he surety ? The contract is solely his own, and in it he agrees that certain stock sold in a certain manner shall amount to a certain sum; and then he agrees as follows: “ and, if the proceeds of said sale shall be less than the sum aforesaid, including the said advance, then the said Moss will make good the said deficiency to the said estate, on demand after the said sale.” The Court has found that the defendant had notice of the sale, and it would seem from this that he must have known of the deficiency, which he had agreed to pay. One of the witnesses states, that after the sale, he carried a note from Billings, the attorney of the executors, to the defendant, and that defendant afterwards came to the office, and he saw him conversing with Halleck and Billings, but this is entirely insufficient, in the absence of all proof of the contents of the note, or the subject of the conversation, to prove a notice or demand.
The rule is well settled that in an action upon a promissory note, payable on demand, it is not necessary to aver or prove an actual demand before bringing suit, the institution of the suit being a demand. (Zeil v. Dukes, 12 Cal. 479; Story on Prom. Notes, Sec. 29.) We see no good reason why the same rule should not be applied to other instruments for the payment of money, as well as to promissory notes, and it has been so applied in several cases. (Gibbs v. Southam, 5 Barn. & Adol. 911; Husbands v. Vincent, 5 Har. 268; Baughan v. Graham, 1 How. 220; Wyman v. Fowler, 3 McLean, 467.)
The case of Dyer v. Rich (1 Met. 180) was very similar to the present, and the Court held that no demand was necessary before suit. That was an action upon an agreement, by which the defendants agreed that one Blake should pay three certain promis*279sory notes when due, and upon his neglect or refusal they would pay the full amount of the notes, with interest and costs; and, further, that the plaintiff should within two years receive certificates of ten shares of full paid stock in a certain company, and that within that time a certain amount of the capital stock of said company should he paid in by the other stockholders; and the agreement concludes as follows: “ And that if, at the expiration of the said two years, the capital stock actually paid in, including the agreed value of said patent right, shall not be equal to the sum of five hundred dollars on each share then issued, we will forthwith upon demand, pay the said Dyer, his executors, administrators, and assigns, such further sum or sums of money as, in addition to those which shall have been paid in as aforesaid, shall amount to the sum of five hundred dollars on each of said shares.” The Court says upon this point: “ The stipulation on the part of the defendants was that, if within two years the plaintiff did not receive a transfer of ten such shares, they would pay the difference in cash, on demand. lío demand of the shares, therefore, was requisite; and, as to the demand provided for in the agreement, it was to pay money on demand. And the scepe requisitus contained in the writ, is all the demand necessary to be averred, and by a well-known and familiar rule of law, no other proof of that averment is required.” The rule here laid down seems a just and proper one, and, as the present case comes within it, it should be governed by it.
The judgment is therefore affirmed.